DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 25 are objected to because of the following informalities:  
In Claim 9, “the logic being configured to:…filtering the sensor data to exclude some of the sensor data” should read “the logic being configured to:…filter the sensor data to exclude some of the sensor data”.  
In Claim 9, “saving the compressed sensor data to the memory module” should read “save the compressed sensor data to the memory module.”
In Claim 25, “The computer program product as recited in claim 5, the program instructions executable by the computer to cause the computer to:” should read “The computer program product as recited in claim 5, wherein the program instructions executable by the computer to cause the computer to”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 8, filed 12/27/2021, with respect to the rejection of Claim 16 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of Claim 16 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 12/27/2021, with respect to the rejection of Claims 1-20 under 35 U.S.C. § 101 have been fully considered and are persuasive. The examiner reaffirms his acceptance of the applicant’s assertion that the limitations of the claims are too complex to an extent that cannot practically be performed in the human mind and/or using pen and paper. The rejection of Claims 1-20 under 35 U.S.C. § 101 has been withdrawn. 
Applicant’s arguments, see pages 12-13, filed 12/27/2021, with respect to the rejection(s) of Claims 1, 5 and 9 under 35 U.S.C. § 103 wherein it is argued that none of the references of record (singularly or in any combination) appear to teach or suggest performing lossless compression on sensor data have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Childre, Scharf, Russell, Cross, Thong, and Mahajan.
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1, 5, and 9, the applicant has argued that none of the references of record (singularly or in any combination) appear to teach or suggest retrieval from a database. The examiner respectfully disagrees. Non-Patent Literature (NPL) to Thong ("Real-time Evaluation of Spectral Heart Rate Variability", hereinafter Thong) was cited as teaching wherein the predefined number of seconds was determined from a database. If Thong teaches determining from a database (i.e. getting the delay period from the group’s design files), then retrieving the entry from the database would be the execution of using that delay period, where the program retrieves the proper delay period from the files, computer program memory, or “database”.
Additionally, the applicant has argued that they have not found the power equation of claim 1 taught/suggested in any of the references of record (singularly or in any combination, even including the Cross reference which was asserted elsewhere in the FOA). The examiner respectfully disagrees. It was not asserted that the equation was expressly taught in the Cross reference. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Since Cross teaches the definition of power to be known as the amount of a signal at a given frequency or frequencies (as was stated in the FOA as opposed to a statement that Cross disclosed the exact equation), one of ordinary skill in the art would have known that a summation of a signal at particular frequencies, as it clearly shown in the equation, would be an obvious way to show the power of the signal at those particular frequencies. 
The applicant has also asserted that the complex limitations of claim 1 extend far beyond modifications permissible under broadest reasonable interpretation such that any future assertion of references to allegedly teach or suggest the current limitations of claim 1 would rely on impermissible hindsight reconstruction based on the applicants' disclosure. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, hindsight reasoning is not based on an excessive number of references. Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 9, 16-17, 19, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Childre et al (US 2005/0124906 A1, cited in applicant’s 6/28/2019 IDS, hereinafter Childre) in view of Scharf et al (US 20160007864 A1, hereinafter Scharf), Russell et al (US 2013/0144130 A1, hereinafter Russell), Non-Patent Literature (NPL) to Cross (“Chapter 6: Power Spectrum”, hereinafter Cross), Non-Patent Literature (NPL) to Thong (“Real-time Evaluation of Spectral Heart Rate Variability”, hereinafter Thong), and Mahajan et al (US 2011/0082377 Al, hereinafter Mahajan).
Regarding Claim 1, Childre discloses a method for detecting resonance breathing, the method comprising: 
receiving, on a processing device (“personal computer…handheld computing device…”, [0063]), sensor data (Step 10, Fig. 1) from at least one sensor on a wearable device (“a belt/strap around the subject's torso which is capable of detecting when the subject takes a breath”, [0046]), the sensor data including breath data (“respiratory monitoring is initiated”, [0046]); 
processing, on the processing device (“The software may be executed on a personal computer…”, [0063]), the sensor data to detect breathing resonance (“When the coherence peak reaches its maximum, the frequency would be the natural resonant frequency”, [0057]),
wherein processing the sensor data to detect breathing resonance (“In one embodiment, an optimal number of breaths per minute is determined…”, [0037]; this optimal number of breaths can be the resonant frequency”, [0037]) includes generating a normalized spectrogram from a section of the sensor data (“…from the height of the HRV power spectrum and/or the stability and height of the spectrum of the respiration trace”, [0037]; this implies a normalized spectrogram of the different frequencies must have been made), wherein processing the filtered sensor data to detect breathing resonance includes determining whether a power (PR) within a predefined window (a) (“coherence peak”, [0057]; the coherence peak is not the whole spectrum, therefore there must be a predefined window defining it) around a resonant frequency (FR) (“the frequency would be the natural resonance frequency…”, [0057]) in the spectrogram (S(f)) is greater than a cutoff percentage (“When the coherence peak reaches its maximum…”, [0057]; this implies anything less than maximum is not detected as the natural resonant frequency; i.e., any power below the maximum is less than a cutoff percentage)CADNP001-2-.
Modified Childre discloses the claimed invention except for expressly disclosing the sensor data also including heartrate data; and 
filtering, by the processing device, the sensor data to exclude some of the sensor data based on a determination that data has been corrupted by external factors, wherein the external factors include heat and user skin temperature, and performing the method using filtered data;
 wherein the power (PR) is determined using the equation:

    PNG
    media_image1.png
    30
    163
    media_image1.png
    Greyscale

wherein the spectrogram is a Lomb-Scargle spectrogram; retrieving, from a database, an entry listing a predefined number of seconds, wherein the Lomb-Scargle spectrogram is generated using a trailing section of the filtered sensor data, wherein the trailing section is defined by the predefined number of seconds from a current time, wherein the predefined number of seconds is determined from a database, and
generating, on the processing device, a graphical representation of a Lomb-Scargle periodogram of the filtered sensor data;
outputting, from the processing device, the graphical representation of the Lomb-Scargle periodogram for display on a display device of a user wearing the wearable device for guiding the user to achieve a desired breathing resonance; and 
 performing, by the processing device, lossless compression on the sensor data to reduce overall storage capacity requirements of the sensor data without losing actionable sensor data; and saving the compressed sensor data.
However, Scharf teaches the sensor data also including heartrate data (“The…sensor signals are analyzed to determine the heart rate, HRV, respiratory rate…”, [0059]) from at least one sensor (Elements 102, 104, Fig. 1, and the electrocardiogram chest belt, [0059]) on a wearable device (Element 10, Fig. 1). Scharf does this to allow identification of particular heartrate/respiratory rate combinations of interest ([0041]);
wherein the spectrogram is a Lomb-Scargle spectrogram (“in certain embodiments, the LTEExD 400 transforms HRV data from the time domain to the frequency domain utilizing…the Lomb-Scargle periodogram”, [0095]-[0096]); and
generating, on the processing device, a graphical representation of a Lomb-Scargle periodogram of the filtered (“The signal is then filtered with a filter stage”, [0046]) sensor data (“The local and remote displays 38, 40 may display information about the detected and analyzed data....heart rate, HRV, respiratory rate…”, [0066]; under broadest reasonable interpretation, these values, which come from a Lomb-Scargle periodogram ([0059]), are a graphical visual that represents the information on the Lomb-Scargle periodogram);
outputting, from the processing device, the graphical representation of the Lomb-Scargle periodogram for display on a display device of a user wearing the wearable device (This occurs when the remote device displays the data as opposed to a local device, [0066]). 
The purpose of identifying both heartrate and respiratory rate data in the applicant’s specification is to detect breathing resonance, which is also a particular combination of heartrate and respiratory rate data ([0063]-[0064]). Scharf also teaches the purpose of identifying both heartrate and respiratory rate data is to detect a particular combination of heartrate and respiratory rate data of interest ([0041]). One of ordinary skill in the art before the effective filing date of the claimed invention would have realized that by adding the detection of heartrate data to the method of Childre, it would be easier to determine the natural resonant target frequency the subject is being guided towards ([0056]-[0057]), which is a particular combination of HRV patterns, blood pressure rhythm (which is influenced by heart rate), and respiratory rhythm, and thus improved in the same way Scharf and the applicant’s specification teach.
Scharf teaches a Lomb-Scargle method being applied to an unevenly sampled HRV signal to allow easy use of unevenly sampled data (“Since HRV is an unevenly sampled data, the main advantage of the LS method is that, in contrast to FFT-based methods, LS is able to be used without the need to resample and detrend the HRV data”, [0096]).  The applicant's specification discloses a Lomb-Scargle method being applied to a heartrate and/or breathing rate data ([0063]) for the purposes of enabling use of data wherein the signal is uneven and/or missing data ([0062]). One of ordinary skill in the art before the effective filing date of the claimed invention would have realized that by implementing the Lomb-Scargle method on the heartrate and/or breath data of modified Childre, said method would be improved in the same way and for the same reason Scharf and the applicant's specification teach: namely, to allow easy use and analysis of unevenly sampled data.
Childre does teach generating, on the processing device, a graphical representation of the user’s breathing, which comes from sensor data ([0053]), and analysis of the HRV spectrum ([0037], [0056]-[0057]) for guiding the user to achieve a desired breathing resonance (“…until a sufficiently optimized respiratory cycle and/or RSA pattern is achieved”, [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Childre, with the graphical representation of the Lomb-Scargle periodogram on a display of Scharf, because this allows the user to see baseline, approaching, and desired conditions, as taught by Scharf ([0066]).
Russell teaches filtering, by the processing device (“Such filtering may be performed in hardware (e.g., via analog circuitry), in software (e.g., in a digital signal processor)”, [0061]), the sensor data to exclude some of the sensor data (“portions of the ECG waveform may be filtered out…”, [0059]) based on a determination that data has been corrupted by external factors (“Other embodiments may use…measuring…temperature…[and] body temperature…to allow triggering (between filtering and not filtering the ECG waveform data)”, [0059]),  wherein the external factors include heat (“environmental…temperature”, [0059]) and user skin temperature (“body temperature”, [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Childre, with filtering data as taught in Russell, and using this filtered data in the method of Childre, because filtering can help exclude inaccurate (i.e. corrupted) data from a sensed data, as taught by Russell ([0059).
Cross teaches the definition of power to be known as the amount of a signal at a given frequency or frequencies (“The power spectrum answers the question “How much of the signal is at a frequency ω?”…”, page 1). Therefore, one of ordinary skill in the art would have known that a summation of a signal at particular frequencies, as it clearly shown in the equation in Claim 1, would be an obvious way to show the power of the signal at those particular frequencies.
Thong teaches retrieving, from a database, an entry listing a predefined number of seconds (See Table 2; the delay period comes from the design of the applicant, Section IV, Discussion; under broadest reasonable interpretation, in order for the delay period to be used in the method, it must be retrieved from the applicant’s design files, computer memory, or some other location which can be considered a database, which is a collection of data), wherein the Lomb-Scargle spectrogram is generated using a trailing section of the filtered (“The first step in the spectral HRV evaluation is to low-pass filter this signal…”, Section II: Introduction) sensor data (“the Lomb-Welch operates in batch mode.”, Section I: Introduction; by operating in batch mode, a trailing, i.e. previous, section of the sensor data is used), wherein the trailing section is defined by the predefined number of seconds from a current time (See Table 2), wherein the predefined number of seconds is determined from a database (the delay period comes from the design of the applicant, Section IV: Discussion; under broadest reasonable interpretation the applicant’s design files can be considered a “database”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Childre, to retrieve, from a database, an entry listing a predefined number of seconds, and generate the Lomb-Scargle spectrogram using a trailing section of the filtered sensor data, wherein the trailing section is defined by the predefined number of seconds from a current time, wherein the predefined number of seconds is determined from a database, because spectrograms can be performed in batch mode, as taught by Thong (Section I, Introduction), and this can include Lomb-Scargle spectrograms. Furthermore, a spectrogram being performed in batch mode but real time means that previously recorded, or trailing, data must be used. Determining the number of seconds from a database is nothing more than combining known  elements as claimed by known methods with no change in their respective functions, where the combination yields nothing more than the predictable results to one of ordinary skill in the art.
Mahajan teaches performing, by the processing device (“processor”, Abstract), lossless compression (“lossless compression algorithms…”, [0102]) on the sensor data (“Various algorithms can be used to compress data”, [0068]; lossless compression is one of the specific example techniques that can be used, [0101]) to reduce overall storage capacity requirements of the sensor data without losing actionable sensor data (“lossless compression techniques are reversible (meaning the original data fidelity can be recovered)”, [0102]); and saving the compressed sensor data (Step 370, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Childre, with the lossless compression of and saving sensor data of Mahajan, because this is a way to represent a data pattern in less storage space than the original, as taught by Mahajan ([0102]).
Regarding Claim 5, Childre discloses a computer program product for detecting resonance breathing, the computer program product comprising a nontransitory computer readable medium having program instructions embodied therewith (“the training system is implemented in the form of a computer program that can be stored and distributed in a computer-readable medium”, [0063]), the program instructions executable by a computer (“The software may be executed on a personal computer, a hand held computing device, or any other medium capable of executing a software program”, [0063]) to cause the computer to: 
receive sensor data from at least one sensor on a wearable device (Step 10, Fig. 1), the sensor data including breath data (“respiratory monitoring is initiated”, [0046]); 
process the sensor data to detect breathing resonance (“When the coherence peak reaches its maximum, the frequency would be the natural resonant frequency”, [0057]; this can be done by the processor as taught in [0063]), wherein processing the sensor data to detect breathing resonance includes generating a normalized spectrogram from a section of the sensor data (“…from the height of the HRV power spectrum and/or the stability and height of the spectrum of the respiration trace”, [0037]; this implies a normalized spectrogram of the different frequencies must have been made), wherein processing the sensor data to detect breathing resonance includes determining whether a power (PR) within a predefined window (a) (“coherence peak”, [0057]; the coherence peak is not the whole spectrum, therefore there must be a predefined window defining it) around a resonant frequency (FR) (“the frequency would be the natural resonance frequency…”, [0057]) in the spectrogram (S(f)) is greater than a cutoff percentage (“When the coherence peak reaches its maximum…”, [0057]; this implies anything less than maximum is not detected as the natural resonant frequency; i.e., any power below the maximum is less than a cutoff percentage). 
Childre discloses the claimed invention except for expressly disclosing the sensor data including heartrate data;
wherein the program instructions executable by a computer to cause the computer to: 
filter the sensor data to exclude some of the sensor data based on a determination that data has been corrupted by external factors, wherein the external factors include heat and user skin temperature; 
wherein the power (PR) is determined using the equation: 

    PNG
    media_image1.png
    30
    163
    media_image1.png
    Greyscale

CADNP001-3 -wherein the spectrogram is a Lomb-Scargle spectrogram; 
retrieve, from a database, an entry listing a predefined number of seconds, wherein the Lomb-Scargle spectrogram is generated using a trailing section of the filtered sensor data, wherein the trailing section is defined by the predefined number of seconds from a current time, wherein the predefined number of seconds is determined from a database, 
generate a graphical representation of a Lomb-Scargle periodogram of the filtered sensor data; 
output the graphical representation of the Lomb-Scargle periodogram for display on a display device of a user wearing the wearable device for guiding the user to achieve a desired breathing resonance; 
perform lossless compression on the sensor data to reduce overall storage capacity requirements of the sensor data without losing actionable sensor data; and 
save the compressed sensor data.
However, Scharf teaches the sensor data including heartrate data (“The…sensor signals are analyzed to determine the heart rate, HRV, respiratory rate…”, [0059]);
CADNP001-3 -wherein the spectrogram is a Lomb-Scargle spectrogram (“in certain embodiments, the LTEExD 400 transforms HRV data from the time domain to the frequency domain utilizing…the Lomb-Scargle periodogram”, [0095]-[0096]); 
wherein the program instructions executable by a computer to cause the computer to: 
generate a graphical representation of a Lomb-Scargle periodogram of the filtered (“The signal is then filtered with a filter stage”, [0046]) sensor data (“The local and remote displays 38, 40 may display information about the detected and analyzed data....heart rate, HRV, respiratory rate…”, [0066]; under broadest reasonable interpretation, these values, which come from a Lomb-Scargle periodogram ([0059]); 
output the graphical representation of the Lomb-Scargle periodogram for display on a display device of a user wearing the wearable device (This occurs when the remote device displays the data as opposed to a local device, [0066]). The purpose of identifying both heartrate and respiratory rate data in the applicant’s specification is to detect breathing resonance, which is also a particular combination of heartrate and respiratory rate data ([0063]-[0064]). Scharf also teaches the purpose of identifying both heartrate and respiratory rate data is to detect a particular combination of heartrate and respiratory rate data of interest ([0041]). One of ordinary skill in the art before the effective filing date of the claimed invention would have realized that by adding the detection of heartrate data to the computer program product of Childre, it would be easier to determine the natural resonant target frequency the subject is being guided towards ([0056]-[0057]), which is a particular combination of HRV patterns, blood pressure rhythm (which is influenced by heart rate), and respiratory rhythm, and thus improved in the same way Scharf and the applicant’s specification teach.
Scharf teaches a Lomb-Scargle method being applied to an unevenly sampled HRV signal to allow easy use of unevenly sampled data (“Since HRV is an unevenly sampled data, the main advantage of the LS method is that, in contrast to FFT-based methods, LS is able to be used without the need to resample and detrend the HRV data”, [0096]).  The applicant's specification discloses a Lomb-Scargle method being applied to a heartrate and/or breathing rate data ([0063]) for the purposes of enabling use of data wherein the signal is uneven and/or missing data ([0062]). One of ordinary skill in the art before the effective filing date of the claimed invention would have realized that by implementing the Lomb-Scargle method on the heartrate and/or breath data of modified Childre, said method would be improved in the same way and for the same reason Scharf and the applicant's specification teach: namely, to allow easy use and analysis of unevenly sampled data.
Childre does teach generating, on the processing device, a graphical representation of the user’s breathing, which comes from sensor data ([0053]), and analysis of the HRV spectrum ([0037], [0056]-[0057]) for guiding the user to achieve a desired breathing resonance (“…until a sufficiently optimized respiratory cycle and/or RSA pattern is achieved”, [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the computer program product of Childre, with the graphical representation of the Lomb-Scargle periodogram on a display of Scharf, because this allows the user to see baseline, approaching, and desired conditions, as taught by Scharf ([0066]).
Russell teaches wherein the program instructions executable by a computer (“Such filtering may be performed in hardware (e.g., via analog circuitry), in software (e.g., in a digital signal processor)”, [0061]) to cause the computer to: 
filter (“Such filtering …”, [0061]) the sensor data to exclude some of the sensor data (“portions of the ECG waveform may be filtered out…”, [0059]) based on a determination that data has been corrupted by external factors (“Other embodiments may use…measuring…temperature…[and] body temperature…to allow triggering (between filtering and not filtering the ECG waveform data)”, [0059]), wherein the external factors include heat (“environmental…temperature”, [0059]) and user skin temperature (“body temperature”, [0059]). ]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program product of Childre, with filtering data as taught in Russell, and using this filtered data in the computer program product of Childre, because filtering can help exclude inaccurate (i.e. corrupted) data from a sensed data, as taught by Russell ([0059).
Cross teaches the definition of power to be known as the amount of a signal at a given frequency or frequencies (“The power spectrum answers the question “How much of the signal is at a frequency ω?”…”, page 1). Therefore, one of ordinary skill in the art would have known that a summation of a signal at particular frequencies, as it clearly shown in the equation in Claim 5, would be an obvious way to show the power of the signal at those particular frequencies.
Thong teaches wherein the program instructions executable by a computer to cause the computer to: retrieve, from a database, an entry listing a predefined number of seconds (See Table 2; the delay period comes from the design of the applicant, Section IV, Discussion; under broadest reasonable interpretation, in order for the delay period to be used in the method, it must be retrieved from the applicant’s design files, computer memory, or some other location which can be considered a database, which is a collection of data), wherein the Lomb-Scargle spectrogram is generated using a trailing section of the filtered (“The first step in the spectral HRV evaluation is to low-pass filter this signal…”, Section II: Introduction) sensor data (“the Lomb-Welch operates in batch mode.”, Section I: Introduction; by operating in batch mode, a trailing, i.e. previous, section of the sensor data is used), wherein the trailing section is defined by the predefined number of seconds from a current time (See Table 2), wherein the predefined number of seconds is determined from a database (the delay period comes from the design of the applicant, Section IV: Discussion; under broadest reasonable interpretation the applicant’s design files can be considered a “database”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the computer program product of Childre, to retrieve, from a database, an entry listing a predefined number of seconds, wherein the Lomb-Scargle spectrogram is generated using a trailing section of the filtered sensor data, wherein the trailing section is defined by the predefined number of seconds from a current time, wherein the predefined number of seconds is determined from a database, because spectrograms can be performed in batch mode, as taught by Thong (Section I, Introduction), and this can include Lomb-Scargle spectrograms. Furthermore, a spectrogram being performed in batch mode but real time means that previously recorded, or trailing, data must be used. Determining the number of seconds from a database is nothing more than combining known  elements as claimed by known methods with no change in their respective functions, where the combination yields nothing more than the predictable results to one of ordinary skill in the art.
Mahajan teaches wherein the program instructions executable by a computer to cause the computer to (“the machine can … execute a set … of instructions to perform any one or more of the methodologies discussed herein”, [0104]): perform lossless compression (“lossless compression algorithms…”, [0102]) on the sensor data (“Various algorithms can be used to compress data”, [0068]; lossless compression is one of the specific example techniques that can be used, [0101]) to reduce overall storage capacity requirements of the sensor data without losing actionable sensor data (“lossless compression techniques are reversible (meaning the original data fidelity can be recovered)”, [0102]); and 
save the compressed sensor data (Step 370, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer product program of Childre, with the lossless compression of and saving sensor data of Mahajan, because this is a way to represent a data pattern in less storage space than the original, as taught by Mahajan ([0102]).
Regarding Claim 9, Childre discloses a system, comprising: 
a processor (“The software may be executed on a personal computer, a hand held computing device, or any other medium capable of executing a software program”, [0063]; both personal computers and hand held computing devices have a processor); and
a memory module coupled to the processor (“The software may be executed on a personal computer, a hand held computing device,”, [0063]; both personal computers and hand held computing devices have memories coupled to a processor) and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (“the training system is implemented in the form of a computer program that can be stored and distributed in a computer-readable medium”, [0063]), the logic being configured to: 
receive sensor data from at least one sensor on a wearable device (Step 10, Fig. 1), the sensor data including breath data (“respiratory monitoring is initiated”, [0046]); CADNP001-4- 
process the sensor data to detect breathing resonance (“When the coherence peak reaches its maximum, the frequency would be the natural resonant frequency”, [0057]; this can be done by the processor as taught in [0063]) wherein processing the sensor data to detect breathing resonance includes generating a normalized spectrogram from a section of the sensor data (“…from the height of the HRV power spectrum and/or the stability and height of the spectrum of the respiration trace”, [0037]; this implies a normalized spectrogram of the different frequencies must have been made), and
wherein processing the sensor data to detect breathing resonance includes determining whether a power (PR) within a predefined window (a) (“coherence peak”, [0057]; the coherence peak is not the whole spectrum, therefore there must be a predefined window defining it) around a resonant frequency (FR) (“the frequency would be the natural resonance frequency…”, [0057]) in the spectrogram (S(f)) is greater than a cutoff percentage (“When the coherence peak reaches its maximum…”, [0057]; this implies anything less than maximum is not detected as the natural resonant frequency; i.e., any power below the maximum is less than a cutoff percentage). 
Childre discloses the claimed invention except for expressly disclosing the sensor data including heartrate data;
filtering the sensor data to exclude some of the sensor data based on a determination that data has been corrupted by external factors, wherein the external factors include heat and user skin temperature; 
wherein the power (PR) is determined using the equation: 

    PNG
    media_image2.png
    20
    106
    media_image2.png
    Greyscale

wherein the spectrogram is a Lomb-Scargle spectrogram; 
retrieve, from a database, an entry listing a predefined number of seconds, wherein the Lomb-Scargle spectrogram is generated using a trailing section of the filtered sensor data, wherein the trailing section is defined by the predefined number of seconds from a current time, wherein the predefined number of seconds is determined from a database, 
generate a graphical representation of a Lomb-Scargle periodogram of the filtered sensor data; 
output the graphical representation of the Lomb-Scargle periodogram for display on a display device of a user wearing the wearable device for guiding the user to achieve a desired breathing resonance; 
perform lossless compression on the sensor data to reduce overall storage capacity requirements of the sensor data without losing actionable sensor data; and saving the compressed sensor data to the memory module.
However, Scharf teaches the sensor data including heartrate data (“The…sensor signals are analyzed to determine the heart rate, HRV, respiratory rate…”, [0059]);
wherein the spectrogram is a Lomb-Scargle spectrogram (“in certain embodiments, the LTEExD 400 transforms HRV data from the time domain to the frequency domain utilizing…the Lomb-Scargle periodogram”, [0095]-[0096]); 
the logic being configured to: 
generate a graphical representation of a Lomb-Scargle periodogram of the filtered (“The signal is then filtered with a filter stage”, [0046]) sensor data (“The local and remote displays 38, 40 may display information about the detected and analyzed data....heart rate, HRV, respiratory rate…”, [0066]; under broadest reasonable interpretation, these values, which come from a Lomb-Scargle periodogram ([0059]); 
output the graphical representation of the Lomb-Scargle periodogram for display on a display device of a user wearing the wearable device (This occurs when the remote device displays the data as opposed to a local device, [0066]). Scharf also teaches the purpose of identifying both heartrate and respiratory rate data is to detect a particular combination of heartrate and respiratory rate data of interest ([0041]). One of ordinary skill in the art before the effective filing date of the claimed invention would have realized that by adding the detection of heartrate data to the logic of Childre, it would be easier to determine the natural resonant target frequency the subject is being guided towards ([0056]-[0057]), which is a particular combination of HRV patterns, blood pressure rhythm (which is influenced by heart rate), and respiratory rhythm, and thus improved in the same way Scharf and the applicant’s specification teach.
Scharf teaches a Lomb-Scargle method being applied to an unevenly sampled HRV signal to allow easy use of unevenly sampled data (“Since HRV is an unevenly sampled data, the main advantage of the LS method is that, in contrast to FFT-based methods, LS is able to be used without the need to resample and detrend the HRV data”, [0096]).  The applicant's specification discloses a Lomb-Scargle method being applied to a heartrate and/or breathing rate data ([0063]) for the purposes of enabling use of data wherein the signal is uneven and/or missing data ([0062]). One of ordinary skill in the art before the effective filing date of the claimed invention would have realized that by implementing the Lomb-Scargle method on the heartrate and/or breath data of modified Childre, said method would be improved in the same way and for the same reason Scharf and the applicant's specification teach: namely, to allow easy use and analysis of unevenly sampled data.
Childre does teach generating, on the processing device, a graphical representation of the user’s breathing, which comes from sensor data ([0053]), and analysis of the HRV spectrum ([0037], [0056]-[0057])  for guiding the user to achieve a desired breathing resonance (“…until a sufficiently optimized respiratory cycle and/or RSA pattern is achieved”, [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the computer program product of Childre, with the graphical representation of the Lomb-Scargle periodogram on a display of Scharf, because this allows the user to see baseline, approaching, and desired conditions, as taught by Scharf ([0066]).
Russell teaches filtering (“Such filtering may be performed in hardware (e.g., via analog circuitry), in software (e.g., in a digital signal processor)”, [0061]) the sensor data to exclude some of the sensor data (“portions of the ECG waveform may be filtered out…”, [0059]) based on a determination that data has been corrupted by external factors (“Other embodiments may use…measuring…temperature…[and] body temperature…to allow triggering (between filtering and not filtering the ECG waveform data)”, [0059]), wherein the external factors include heat (“environmental…temperature”, [0059]) and user skin temperature (“body temperature”, [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logic of Childre, with filtering data as taught in Russell, and using this filtered data in the logic of Childre, because filtering can help exclude inaccurate (i.e. corrupted) data from a sensed data, as taught by Russell ([0059).
Cross teaches the definition of power to be known as the amount of a signal at a given frequency or frequencies (“The power spectrum answers the question “How much of the signal is at a frequency ω?”…”, page 1). Therefore, one of ordinary skill in the art would have known that a summation of a signal at particular frequencies, as it clearly shown in the equation in Claim 9, would be an obvious way to show the power of the signal at those particular frequencies.
Thong teaches the logic being configured to: retrieve, from a database, an entry listing a predefined number of seconds (See Table 2; the delay period comes from the design of the applicant, Section IV, Discussion; under broadest reasonable interpretation, in order for the delay period to be used in the method, it must be retrieved from the applicant’s design files, computer memory, or some other location which can be considered a database, which is a collection of data), wherein the Lomb-Scargle spectrogram is generated using a trailing section of the filtered (“The first step in the spectral HRV evaluation is to low-pass filter this signal…”, Section II: Introduction) sensor data (“the Lomb-Welch operates in batch mode.”, Section I: Introduction; by operating in batch mode, a trailing, i.e. previous, section of the sensor data is used), wherein the trailing section is defined by the predefined number of seconds from a current time (See Table 2), wherein the predefined number of seconds is determined from a database (the delay period comes from the design of the applicant, Section IV: Discussion; under broadest reasonable interpretation the applicant’s design files can be considered a “database”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the computer program product of Childre, to retrieve, from a database, an entry listing a predefined number of seconds, wherein the Lomb-Scargle spectrogram is generated using a trailing section of the filtered sensor data, wherein the trailing section is defined by the predefined number of seconds from a current time, wherein the predefined number of seconds is determined from a database, because spectrograms can be performed in batch mode, as taught by Thong (Section I, Introduction), and this can include Lomb-Scargle spectrograms. Furthermore, a spectrogram being performed in batch mode but real time means that previously recorded, or trailing, data must be used. Determining the number of seconds from a database is nothing more than combining known  elements as claimed by known methods with no change in their respective functions, where the combination yields nothing more than the predictable results to one of ordinary skill in the art.
Mahajan teaches the logic being configured to: perform lossless compression (“lossless compression algorithms…”, [0102]) on the sensor data (“Various algorithms can be used to compress data”, [0068]; lossless compression is one of the specific example techniques that can be used, [0101]) to reduce overall storage capacity requirements of the sensor data without losing actionable sensor data (“lossless compression techniques are reversible (meaning the original data fidelity can be recovered)”, [0102]); and 
saving the compressed sensor data to the memory module (Step 370, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Childre, with the lossless compression of and saving sensor data of Mahajan, because this is a way to represent a data pattern in less storage space than the original, as taught by Mahajan ([0102]).
Regarding Claim 16, modified Childre discloses method as recited in claim 1. Modified Childre discloses the claimed invention except for expressly disclosing wherein the external factors include a geographical location of the user during collection of the sensor data by the at least one sensor. However, Russell teaches wherein the external factors include a geographical location of the user during collection of the sensor data by the at least one sensor (“Other embodiments may use…GPS location…to allow triggering (between filtering and not filtering the ECG waveform data)”, [0059]). The applicant’s specification discloses the analysis of ECG signals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Childre, to have the external factors include user location of use, because this prevents inaccurate ECG waveform data, as taught by Russell ([0059]).
Regarding Claim 17, modified Childre discloses the computer program product as recited in claim 5. Modified Childre discloses the claimed invention except for expressly disclosing wherein the sensor data is collected from a first sensor on the wearable device, wherein the external factors include heat, and user skin temperature, wherein information about the external factors is received from a second sensor coupled to the user. However, Russell teaches wherein the sensor data is collected from a first sensor (Heart rate sensor, Fig. 4; “The BioHarness BT provides ECG waveform data and ECG based measured parameters such as heart rate…”, [0060]) on the wearable device (Fig. 4; “The person may wear the device…”, [0060]), wherein the external factors include heat (“environmental…temperature”, [0059]) and user skin temperature (“body temperature”, [0059]), wherein information about the external factors is received from a second sensor (Temperature Sensor, Fig. 4) coupled to the user (“embodiments may use additional or different sensors…”, [0059]; these additional sensors are taught to provide external factors such as body temperature, [0059]; even if the second sensor is also on the wearable device, the wearable device is itself coupled to the user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program product of Childre, with the separate external factor sensing device of Russell, because a temperature sensor to sense temperature and an ECG sensor to detect an ECG are well known in the art, and one skilled in the art could have combined or separated the elements as claimed by known methods with no change in their respective functions, and the combination or separation would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 19, modified Childre discloses the system as recited in claim 9. Modified Childre discloses the claimed invention except for expressly disclosing wherein the sensor data is collected from a first sensor on the wearable device, wherein the external factors include heat, and user skin temperature, wherein information about the external factors is received from a second sensor coupled to the user. However, Russell teaches wherein the sensor data is collected from a first sensor (Heart rate sensor, Fig. 4; “The BioHarness BT provides ECG waveform data and ECG based measured parameters such as heart rate…”, [0060]) on the wearable device (Fig. 4; “The person may wear the device…”, [0060]), wherein the external factors include wherein the external factors include heat (“environmental…temperature”, [0059]) and user skin temperature (“body temperature”, [0059]), wherein information about the external factors is received from a second sensor (Temperature Sensor, Fig. 4) coupled to the user (“embodiments may use additional or different sensors…”, [0059]; these additional sensors are taught to provide external factors such as body temperature, [0059]; even if the second sensor is also on the wearable device, the wearable device is itself coupled to the user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logic of Childre, with the separate external factor sensing device of Russell, because a temperature sensor to sense temperature and an ECG sensor to detect an ECG are well known in the art, and one skilled in the art could have combined or separated the elements as claimed by known methods with no change in their respective functions, and the combination or separation would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 21, modified Childre discloses the method as recited in claim 1, comprising: adjusting parameters of the wearable device that control the at least one sensor on the wearable device to ensure that actionable sensor data is thereafter collected by the wearable device (Block 30, Fig. 1; “initialization would consist of positioning the belt around the subject and initializing the software to operate the indicator functionality.”, [0049]; the initialization of software on a wearable device to sense breath data is adjusting a parameter of a wearable device to ensure that actionable data is collected).  
Regarding Claim 23, modified Childre discloses the computer program product as recited in claim 5, the program instructions executable by the computer to cause the computer to: adjust parameters of the wearable device that control the at least one sensor on the wearable device to ensure that actionable sensor data is thereafter collected by the wearable device (Block 30, Fig. 1; “initialization would consist of positioning the belt around the subject and initializing the software to operate the indicator functionality.”, [0049]; the initialization of software on a wearable device to sense breath data is adjusting a parameter of a wearable device to ensure that actionable data is collected).  
Regarding Claim 25, modified Childre discloses the system as recited in claim 9, the logic being configured to: adjust parameters of the wearable device that control the at least one sensor on the wearable device to ensure that actionable sensor data is thereafter collected by the wearable device (Block 30, Fig. 1; “initialization would consist of positioning the belt around the subject and initializing the software to operate the indicator functionality.”, [0049]; the initialization of software on a wearable device to sense breath data is adjusting a parameter of a wearable device to ensure that actionable data is collected).  

Claims 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Childre in view of Scharf, Russell, Cross, Thong, and Mahajan, and further in view of Watson et al (US 2011/0028813 A1, hereinafter Watson).
Regarding Claim 15, modified Childre discloses the method as recited in claim 1. Modified Childre discloses the claimed invention except for expressly disclosing wherein the sensor data is collected from a first sensor on the wearable device, wherein the external factors include external light, wherein information about the external factors is received from a second sensor coupled to the user.  However, Watson teaches wherein the external factors include external light (“PPG signal 510 may be a processed version of a preliminary PPG signal”, [0076]; PPG signal 510 may contain erroneous or otherwise undesirable artifacts due to, for example…electric noise caused by light pollution”, [0076]). The applicant's specification discloses that the sensor providing the sensor data (which includes breath data) can be a PPG sensor ([0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include external light in the external factors to be filtered in the applicant’s device, because Watson teaches that PPG signals may contain erroneous or otherwise undesirable artifacts due to external light ([0076]).
Russell teaches wherein the sensor data is collected from a first sensor (Heart rate sensor, Fig. 4; “The BioHarness BT provides ECG waveform data and ECG based measured parameters such as heart rate…”, [0060]) on the wearable device (Fig. 4; “The person may wear the device…”, [0060])wherein information about the external factors is received from a second sensor (Temperature Sensor, Fig. 4) coupled to the user (“embodiments may use additional or different sensors…”, [0059]; these additional sensors are taught to provide external factors such as body temperature, [0059]; even if the second sensor is also on the wearable device, the wearable device is itself coupled to the user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Childre, with the separate external factor sensing device of Russell, because a temperature sensor to sense temperature and an ECG sensor to detect an ECG are well known in the art, and one skilled in the art could have combined or separated the elements as claimed by known methods with no change in their respective functions, and the combination or separation would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 18, modified Childre discloses the computer program product as recited in claim 17. Modified Childre discloses the claimed invention except for expressly disclosing wherein the external factors include external light.  However, Watson teaches wherein the external factors include external light (“PPG signal 510 may be a processed version of a preliminary PPG signal”, [0076]; PPG signal 510 may contain erroneous or otherwise undesirable artifacts due to, for example…electric noise caused by light pollution”, [0076]). The applicant's specification discloses that the sensor providing the sensor data (which includes breath data) can be a PPG sensor ([0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include external light in the external factors to be filtered in the applicant’s computer program product, because Watson teaches that PPG signals may contain erroneous or otherwise undesirable artifacts due to external light ([0076]).
Regarding Claim 20, modified Childre discloses the system as recited in claim 19. Modified Childre discloses the claimed invention except for expressly disclosing wherein the external factors include external light. However, Watson teaches wherein the external factors include external light (“PPG signal 510 may be a processed version of a preliminary PPG signal”, [0076]; PPG signal 510 may contain erroneous or otherwise undesirable artifacts due to, for example…electric noise caused by light pollution”, [0076]). The applicant's specification discloses that the sensor providing the sensor data (which includes breath data) can be a PPG sensor ([0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include external light in the external factors to be filtered in the applicant’s system, because Watson teaches that PPG signals may contain erroneous or otherwise undesirable artifacts due to external light ([0076]).

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Childre in view of Scharf, Russell, Cross, Thong, and Mahajan, and further in view of Persidsky et al (US 2015/0342518 A1, hereinafter Persidsky).
Regarding Claim 21, modified Childre discloses the method as recited in claim 1. Modified Childre discloses the claimed invention except for expressly disclosing adjusting parameters of the wearable device that control the at least one sensor on the wearable device to ensure that actionable sensor data is thereafter collected by the wearable device. However, Persidsky teaches adjusting parameters (“adjust motion damping coefficient”, “adjust startBreathThreshold, endBreathThreshold, reverseBreathThreshold”, “Specify reverse breath tracking status”, “set whichTrackingMode to 1,2, or 3 (default value= 3), for BTD type= 4”, Fig. 54) of the wearable device (“BTD” in Fig. 54 stands for breath training device, which is a wearable device as taught in [0023]) that control the at least one sensor on the wearable device to ensure that actionable sensor data is thereafter collected by the wearable device (Fig. 54 is a method for calibration, which ensures that actionable sensor data is thereafter collected by the wearable device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Childre, with the adjusting parameters of the wearable device that control the at least one sensor on the wearable device to ensure that actionable sensor data is thereafter collected by the wearable device of Persidsky, because this is a way to calibrate a wearable device, as taught by Persidsky ([0313]-[0319]).
Regarding Claim 22, modified Childre discloses the method as recited in claim 21. Modified Childre discloses the claimed invention except for expressly disclosing wherein the adjustment of the parameters is based on results of the filtering being included in at least one feedback loop considered by the processing device. However, Persidsky teaches wherein the adjustment of the parameters (“adjust motion damping coefficient”, “adjust startBreathThreshold, endBreathThreshold, reverseBreathThreshold”, “Specify reverse breath tracking status”, “set whichTrackingMode to 1,2, or 3 (default value= 3), for BTD type= 4”, Fig. 54) is based on results of the filtering (“Compute filteredBreathSignal”, Fig. 54) being included in at least one feedback loop (The filtered breath signal is used in the calibration feedback look in Fig. 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Childre, with the adjustment of parameters being based on results of filtering included in at least one feedback loop, as taught by Persidsky, because this is a way to calibrate a wearable device, as taught by Persidsky ([0313]-[0319]).
Regarding Claim 23, modified Childre discloses the computer program product as recited in claim 5. Modified Childre discloses the claimed invention except for expressly disclosing wherein the program instructions executable by the computer to cause the computer to: adjust parameters of the wearable device that control the at least one sensor on the wearable device to ensure that actionable sensor data is thereafter collected by the wearable device. However, Persidsky teaches adjusting parameters (“adjust motion damping coefficient”, “adjust startBreathThreshold, endBreathThreshold, reverseBreathThreshold”, “Specify reverse breath tracking status”, “set whichTrackingMode to 1,2, or 3 (default value= 3), for BTD type= 4”, Fig. 54) of the wearable device (“BTD” in Fig. 54 stands for breath training device, which is a wearable device as taught in [0023]) that control the at least one sensor on the wearable device to ensure that actionable sensor data is thereafter collected by the wearable device (Fig. 54 is a method for calibration, which ensures that actionable sensor data is thereafter collected by the wearable device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the program instructions executable by the computer of Childre to cause the computer to:  adjust parameters of the wearable device that control the at least one sensor on the wearable device to ensure that actionable sensor data is thereafter collected by the wearable device, as taught by Persidsky, because this is a way to calibrate a wearable device, as taught by Persidsky ([0313]-[0319]).
Regarding Claim 24, modified Childre discloses the computer program product as recited in claim 23. Modified Childre discloses the claimed invention except for expressly disclosing wherein the adjustment of the parameters is based on results of the filtering being included in at least one feedback loop. However, Persidsky teaches wherein the adjustment of the parameters (“adjust motion damping coefficient”, “adjust startBreathThreshold, endBreathThreshold, reverseBreathThreshold”, “Specify reverse breath tracking status”, “set whichTrackingMode to 1,2, or 3 (default value= 3), for BTD type= 4”, Fig. 54) is based on results of the filtering (“Compute filteredBreathSignal”, Fig. 54) being included in at least one feedback loop (The filtered breath signal is used in the calibration feedback look in Fig. 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the computer program product of Childre, with the adjustment of parameters being based on results of filtering included in at least one feedback loop, as taught by Persidsky, because this is a way to calibrate a wearable device, as taught by Persidsky ([0313]-[0319]).
Regarding Claim 25, modified Childre discloses the system as recited in claim 9. Modified Childre discloses the claimed invention except for expressly disclosing the logic being configured to: adjust parameters of the wearable device that control the at least one sensor on the wearable device to ensure that actionable sensor data is thereafter collected by the wearable device. However, Persidsky teaches logic configured to: adjust parameters (“adjust motion damping coefficient”, “adjust startBreathThreshold, endBreathThreshold, reverseBreathThreshold”, “Specify reverse breath tracking status”, “set whichTrackingMode to 1,2, or 3 (default value= 3), for BTD type= 4”, Fig. 54) of the wearable device (“BTD” in Fig. 54 stands for breath training device, which is a wearable device as taught in [0023]) that control the at least one sensor on the wearable device to ensure that actionable sensor data is thereafter collected by the wearable device (Fig. 54 is a method for calibration, which ensures that actionable sensor data is thereafter collected by the wearable device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further configure the logic of Childre to adjust parameters of the wearable device that control the at least one sensor on the wearable device to ensure that actionable sensor data is thereafter collected by the wearable device, as taught by Persidsky, because this is a way to calibrate a wearable device, as taught by Persidsky ([0313]-[0319]).
Regarding Claim 26, modified Childre teaches the system as recited in claim 25. Modified Childre discloses the claimed invention except for expressly disclosing wherein the adjustment of the parameters is based on results of the filtering being included in at least one feedback loop. However, Persidsky teaches wherein the adjustment of the parameters is based on results of the filtering being included in at least one feedback loop. However, Persidsky teaches wherein the adjustment of the parameters (“adjust motion damping coefficient”, “adjust startBreathThreshold, endBreathThreshold, reverseBreathThreshold”, “Specify reverse breath tracking status”, “set whichTrackingMode to 1,2, or 3 (default value= 3), for BTD type= 4”, Fig. 54) is based on results of the filtering (“Compute filteredBreathSignal”, Fig. 54) being included in at least one feedback loop (The filtered breath signal is used in the calibration feedback look in Fig. 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further configured the logic of Childre, with the adjustment of parameters being based on results of filtering included in at least one feedback loop, as taught by Persidsky, because this is a way to calibrate a wearable device, as taught by Persidsky ([0313]-[0319]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Coghi et al (BR PI1107136 A2), which discloses an apparatus and method for obtaining and maintaining the cardiorespiratory resonance status in a maximized mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791